UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 Commission File No. 33-18978 TEL-INSTRUMENT ELECTRONICS CORP. (Exact name of the Registrant as specified in Charter) New Jersey22-1441806 (State of Incorporation) (I.R.S. Employer ID Number) 728 Garden Street, Carlstadt, New Jersey 07072 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone No. including Area Code: 201-933-1600 Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo X Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yes No X Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: 2,626,823 shares of Common stock, $.10 par value as of February 3, 2011. TEL-INSTRUMENT ELECTRONICS CORPORATION TABLE OF CONTENTS PAGE Part I – Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets December 31, 2010 and March 31, 2010 3 Condensed Consolidated Statements of Operations - Three and Nine Months Ended December 31, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows - Nine Months Ended December 31, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements6-14 Item 2. Management’s Discussion and Analysis of the Results of Operations and Financial Condition 15-22 Item 4. Controls and Procedures 23 Part II – Other Information Item 1.Legal Proceedings 23 Item 2. Unregistered sales of Equity Securities and Use of Proceeds 23 Item 4. Submission of Matters to a Vote of Security Holders23-24 Item 5 Other Information 24 Item 6. Exhibits 24 Signatures 25 Certifications 2 Item 1 - Financial Statements TEL-INSTRUMENT ELECTRONICS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS December 31, March 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Unbilled government receivables Inventories, net Prepaid expenses and other Deferred debt expense - Deferred income tax asset Total current assets Equipment and leasehold improvements, net Deferred income tax asset – non-current Deferred debt expense – long-term - Other assets Total assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current liabilities: Line of credit - Current portion of long-term debt - Capital lease obligations - Subordinated notes payable-related parties, net of debt discount Accounts payable Progress Billings - Deferred revenues Accrued payroll, vacation pay and payroll taxes Accrued expenses Total current liabilities Long-term debt, net of debt discount - Warranty liability - Deferred revenues Total liabilities Commitments Stockholders' equity: Common stock, par value $.10 per share, 2,626,823 and 2,615,361 issued and outstanding as of December 31, 2010 and March 31, 2010, respectively 262,682 261,536 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial Statements 3 TEL-INSTRUMENT ELECTRONICS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended December 31, 2010 December 31, 2009 December 31, 2010 December 31, 2009 Net sales $ Cost of sales Gross margin Operating expenses: Selling, general and administrative Engineering, research and development Total operating expenses Income (loss) from operations ) ) ) Other income (expense): Amortization of debt discount ) - ) - Amortization of debt expense ) - ) - Change in fair value of common stock warrant ) - ) - Gain on sale of capital asset - - - Interest income 71 Interest expense ) Income (loss) before income taxes ) ) ) Income tax provision (benefit) Net income (loss) Income (loss) per common share Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements 4 TEL-INSTRUMENT ELECTRONICS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months ended December 31, December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Deferred income taxes ) ) Depreciation and amortization Change in fair value of common stock warrant - Gain on sale of asset ) - Non-cash stock-based compensation Changes in assets and liabilities: (Increase) decrease in accounts receivable, net ) Decrease (increase) in unbilled government receivables ) (Increase) decrease in inventories ) Decrease in prepaid expenses & other Decrease in other assets Increase (decrease) increase in accounts payable Increase (decrease) in accrued payroll, vacation pay and payroll taxes Decrease in deferred revenues ) Decrease in progress billings ) - Increase (decrease) in accrued expenses ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from the sale of capital asset - Purchases of equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the issuance of common stock Proceeds from the exercise of stock options Proceeds from long-term debt - Expenses associated with long-term debt ) - Proceeds from borrowings from line of credit - Repayment of capitalized lease obligations ) - Repayment of line of credit ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Taxes paid $
